Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 08 January 2021, the following occurred: Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Provisional Patent Application No. 62/362,916 and 62/362,930 both dated 15 July 2016.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a 
The limitations of (claim 1 being representative) populating a data store with a plurality of data files having a plurality of data fields and a plurality of attributes; receiving a request for a subset of the plurality of data files, wherein the request includes input specifying at least one data field of the plurality of data fields; querying the data store with the at least one data field to generate the subset of the plurality of data files; obtaining a device attribute; filtering the subset of the plurality of data files by comparing the device attribute to the plurality of attributes of the subset of the plurality of data files to generate a filtered subset of the plurality of data files; transmitting the filtered subset of the plurality of data files; mining data that is associated with at least one data file of the subset of the plurality of data files for data that is indicative of a progression of an imaging process of an imaging device; receiving a request, where the request is associated with the at least one data file of the subset of the plurality of data files; based at least in part on selected data from the mining, monitoring the progression of the imaging process of the imaging device and determining a progression status of the imaging process; and transmitting an indication of the progression status, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system, program product, and method implemented by a processor and memory, a CRM of a computing device and processor, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and memory, a database, a CRM of a computing device and processor, and a computer that implements the identified abstract idea. The processor, memory, database, CRM, and computer are not exclusively defined by the applicant [see, e.g., Para. 0084, 0138, 0139] and are recited at a high-level of generality (i.e., a computer components or computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory, a database, a CRM of a computing device and processor, and a computer to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a communication device and (2) a remote system were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-7, 9-14, and 16-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, 10, 17 recite (claim 3 being representative) “a computing device at a second node.” The claim is indefinite because it is unclear if this is the same computing device previously recited or a different one. A review of the Specification indicates that it is a different computing device. The Examiner suggests referring to it as “a second computing device.”
Claims 15-20 each recite a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hafey et al. (U.S. Pre-Grant Patent Publication No. 2012/0284657) in view of Backhaus et al. (U.S. Pre-Grant Patent Publication No. 2014/0142983) in view of Kuo (U.S. Pre-Grant Patent Publication No. 2017/0046482).

REGARDING CLAIM 1
Hafey teaches the claimed device comprising:
a processor; and [Para. 0024 teaches a computer workstation (interpreted to include a processor).]
a memory coupled to the processor, the memory storing instructions which when executed by the processor, cause the device to perform operations including: [Para. 0024 teaches a computer workstation (interpreted to include a memory coupled to the processor) that performs functions (instructions).]
populating a database with a plurality of data files having a plurality of data fields and a plurality of attributes; [Fig. 10, Para. 0024 teaches that an image database receives and stores one or more scans (a plurality of data files having fields and attributes). This is how a database works.]
receiving, […], a request for a subset of the plurality of data files, [item 74, Fig. 2, 10, Para. 0027 teaches that a user selects the name of a patient from a list of studies in the database (a request for a subset).]
wherein the request includes input specifying at least one data field of the plurality of data fields; [Fig. 2, Para. 0027 teaches that the selection is a patient name (a data field in the database).]
querying the database with the at least one data field to generate the subset of the plurality of data files; [Fig. 10, Para. 0027, 0059 teaches that the study/studies corresponding to the patient name are retrieved from the list of studies (a query).]
obtaining a device attribute […]; [Para. 0028 teaches that the user selects a study from the filtered studies. Para. 0029, 0060 teaches that the user selects a variable such as PET/CT modality (a device attribute).] 
filtering the subset of the plurality of data files by comparing the device attribute to the plurality of attributes of the subset of the plurality of data files to generate a filtered subset of the plurality of data files; and [Para. 0030 teaches that a data set correspond to the variable is selected (interpreted as filtering) from the selected study/studies (the subset). Para. 0061 teaches that fields of the data in the database are searched to arrive at a data set.]
transmitting the filtered subset of the plurality of data files […]. [Para. 0030, 0064 teaches that the user may view the data sets, thus they are transmitted. Para. 0062, 0066 also teaches that the data set(s) is provided to the user via the controller.]
Hafey may not explicitly teach
from a communication device at a first node on a network 
from the communication device 
to the communication device 
Backhaus at Para. 0030, 0047, 0048 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to perform various access, manipulation, and transmission functions at a system separate from a medical imaging system
from a communication device at a first node on a network [Backhaus at Para. 0030 teaches an image review system (a communication device; the user device of Hafey) through a network (i.e., the image review system is a node on the network). Backhaus at Para. 0030, 0047, 0048 teaches that the image review system performs data access, manipulation, and transmission functions (interpreted to correspond to the functionality of Hafey).]
from the communication device [Backhaus at Para. 0030 teaches an image review system (a communication device; the user device of Hafey) through a network (i.e., the image review system is a node on the network). Backhaus at Para. 0030, 0047, 0048 teaches that the image review system performs data access, manipulation, and transmission functions (interpreted to correspond to the functionality of Hafey).]
to the communication device [Backhaus at Para. 0030 teaches an image review system (a communication device; the user device of Hafey) through a network (i.e., the image review system is a node on the network). Backhaus at Para. 0030, 0047, 0048 teaches that the image review system performs data access, manipulation, and transmission functions (interpreted to correspond to the functionality of Hafey).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the clinical information selection in a medical imaging system of Hafey to perform various access, manipulation, and transmission functions at a system separate from a medical imaging system at taught by Backhaus, with the motivation of optimizing medical image evaluation (see Backhaus at Para. 0005).
The Examiner further notes that it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the system of Hafey separable, that is separating the functions of Hafey between different computers, without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). However in the interest of furthering prosecution, Backhaus has been cited to teach that such features are old and well-known in the art.
Hafey/Backhaus may not explicitly teach
mining a remote system that is associated with at least one data file of the subset of the plurality of data files for data that is indicative of a progression of an imaging process of an imaging device;
receiving, from the communication device, a request, where the request is associated with the at least one data file of the subset of the plurality of data files;
based at least in part on selected data from the mining, monitoring the progression of the imaging process of the imaging device and determining a progression status of the imaging process; and
transmitting, to the communication device, an indication of the progression status.
Kuo at Para. 0063, 0109-0111 teaches that it was old and well-known in the art of patient imaging, at the time of filing, to request and receive imaging progress from an imaging device
mining a remote system that is associated with at least one data file of the subset of the plurality of data files for data that is indicative of a progression of an imaging process of an imaging device; [Kuo at Para. 0111 teaches communication (i.e., mining) between a computing device (the image reviewing system of Backhaus) and an imaging device (a remote system) that includes updates on scanning, progress on scanning, time left in scanning (all interpreted as data indicative of an imaging progress of a magnet assembly of an MRI (i.e., item 524, Fig. 4; an imaging device). Para. 0063 teaches that the workstation is remote from the magnet assembly. Kuo at Para. 0109, 0110 teaches that the magnet assembly is to be used to acquire a scan, thus the assembly is “associated” with the scan (there is no indication as to what “associated” entails in the claim).]
receiving, from the communication device, a request, where the request is associated with the at least one data file of the subset of the plurality of data files; [Kuo at Para. 0109-0111 teaches that a prescription (i.e., a request to monitor progress) is received by the imaging device from the workstation.]
based at least in part on selected data from the mining, monitoring the progression of the imaging process of the imaging device and determining a progression status of the imaging process; and [Kuo at Para. 0111 teaches that scanning progress is monitored.]
transmitting, to the communication device, an indication of the progression status. [Kuo at Para. 0111 teaches that the progress information is communicated (i.e., transmitted) to the workstation.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the clinical information selection in a medical imaging system of Hafey having the performance of various access, manipulation, and transmission functions at a system separate from a medical imaging system of Backhaus to request and receive imaging progress from an imaging device as taught by Kuo, with the motivation of decreasing a user’s confusion as to the status of a scan (see Kuo at Para. 0010).


REGARDING CLAIM 2
Hafey/Backhaus/Kuo teaches the claimed device of Claim 1. Hafey/Backhaus/Kuo further teaches
wherein the plurality of data files are associated with a plurality of imaging devices. [Hafey at Fig. 10, Para. 0060 teaches that the data set(s) is associated with PET/CT studies where PET and CT are different imaging devices.]

REGARDING CLAIM 3
Hafey/Backhaus/Kuo teaches the claimed device of Claim 1. Hafey/Backhaus/Kuo further teaches
wherein the database is further queried with the plurality of specifications to generate the subset of the plurality of data files. [Hafey at Para. 0027 teaches that the database may be queried/filtered using words (a plurality of specifications) such as patient name and doctor name. The Examiner notes that nothing is ever done with this additional query.]  
receiving, from a computing device at a second node on the network, an imaging order including a plurality of specifications, [Backhaus at Para. 0021, 0025, 0033 teaches receiving an imaging order from a workstation that includes instructions such as identification of medical condition or examination area (a plurality of specifications, the queried/filtered variables of Hafey). Backhaus at Para. 0029 teaches that the workstation is connected to other devices via the internet (i.e., it is a node on a network).]
Motivation to combine the features of Hafey/Backhaus is the same as that presented with respect to Claim 1 and is reiterated here.

REGARDING CLAIM 4
Hafey/Backhaus/Kuo teaches the claimed device of Claim 1. Hafey/Backhaus/Kuo further teaches
wherein the device attribute is associated with a hardware element of the communication device. [Hafey at Fig. 10, Para. 0060, 0061 teaches that the variable is associated with a modality such as PET and/or CT (a hardware element). Backhaus at Para. 0024, 0025 teaches that the imaging system includes an imaging device (the PET and/or CT of Hafey). Backhaus at Fig. 2 teaches that the imaging device is networked with the image review system (the communication device) through a network, thus these devices are associated with one another. The Examiner notes that there is no indication of what “associated” must or must not entail.] 



REGARDING CLAIM 5
Hafey/Backhaus/Kuo teaches the claimed device of Claim 1. Hafey/Backhaus/Kuo further teaches
wherein the device attribute is a location associated with the communication device. [Hafey at Fig. 10, Para. 0032 teaches that a query/filter variable is an institution (a location associated with the communication device). The Examiner notes that there is no indication of what “associated” must or must not entail.] 

REGARDING CLAIM(S) 8-12
Claim(s) 8-12 is/are analogous to Claim(s) 1-5, thus Claim(s) 8-12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-5.

REGARDING CLAIM(S) 15-18
Claim(s) 15-18 is/are analogous to Claim(s) 1-3 and 5, respectively, thus Claim(s) 15-18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-3 and 5.

Claim(s) 6, 7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hafey et al. (U.S. Pre-Grant Patent Publication No. 2012/0284657) in view of Backhaus et al. (U.S. Pre-Grant Patent Publication No. 2014/0142983) in view of Kuo (U.S. Pre-Grant Patent Publication No. 2017/0046482) in view of Li (U.S. Pre-Grant Patent Publication No. 2012/0300997).

REGARDING CLAIM 6
Hafey/Backhaus/Kuo teaches the claimed device of Claim 1. Hafey/Backhaus/Kuo further teaches
receiving a selection of a data file of the subset of the plurality of data files; and [Hafey at Para. 0061, 0062 teaches that a data set (a data file) is selected.]
writing a data entry to the selected data file, […]. [Hafey at Para. 0066 teaches that the user may add data sets to selected data sets.]
Hafey/Backhaus may not explicitly teach
wherein the data entry includes at least one identifier associated with the communication device. 
Li at Para. 0039 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to store a radiologist ID in a database
wherein the data entry includes at least one identifier associated with the communication device. [Li at Para. 0039 teaches storing a radiologist ID along with a report (the added data set of Hafey).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the clinical information selection in a medical imaging system of Hafey having the performance of various access, manipulation, and transmission functions at a system separate from a medical imaging system of Backhaus having the functionality to request and receive imaging progress from an imaging device of Kuo to store a radiologist ID in a database as taught by Li, 

REGARDING CLAIM 7
Hafey/Backhaus/Kuo/Li teaches the claimed device of Claims 1 and 6. Hafey/Backhaus/Kuo/Li further teaches
determining a server associated with the selected data file; and [Backhaus at Para. 0032 teaches an image server that stores information associated with image files (the data set of Hafey) meaning that the server is determined.]
transmitting […data…] the data entry to the server. [Backhaus at Para. 0032 teaches that information is stored in the image server.]
Hafey/Backhaus/Kuo/Li may not explicitly teach transmitting the data entry to the server; however, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the imaging server data storage functionality of Backhouse with the added data sets to selected data sets of Hafey since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the added data sets to selected data sets of Hafey (see Hafey at Para. 0066 for the data that is stored in the imaging server of Backhaus (see Backhaus at 

REGARDING CLAIM(S) 13 AND 14
Claim(s) 13 and 14 is/are analogous to Claim(s) 6 and 7, thus Claim(s) 13 and 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6 and 7.

REGARDING CLAIM(S) 19 AND 20
Claim(s) 19 and 20 is/are analogous to Claim(s) 6 and 7, thus Claim(s) 19 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6 and 7.

Response to Arguments
Claim Objections
Regarding the objection(s) to Claim 8, the Applicant has amended the claim to overcome the basis/bases of objection.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20,
For the reasons discussed, it was agreed that the amended claim would overcome the rejection.
Regarding (a), the Examiner respectfully submits that this is an incorrect statement. The Examiner never agreed that the amended claim would overcome the subject matter eligibility rejection. Not even a little bit. See interview summary dated 12 January 2021.
Second, when looking at the ordered combination the claim features, the claims demonstrate a practical application.
Regarding (b), the Examiner respectfully submits that the Applicant has not indicated what in the claim provides a practical application.
Here, the claims recite significantly more than the alleged abstract idea. For example, the claims recite a unique combination of technical elements that constitutes significantly more.
Regarding (c), the Examiner respectfully submits that the Applicant has not indicated what in the claim provides significantly more.
Hence, when looking at the ordered combination of the claim features, not only do the claims demonstrate a practical application of a technologically rooted solution, but they also demonstrate that the claim as a whole amounts to significantly more than the alleged abstract idea (which allegation Applicant does not admit or agree with), with a nonconventional and nongeneric arrangement.
Regarding (d), the Examiner respectfully disagrees. There is nothing in the ordered combination of steps/actions that demonstrates a practical application, nor has Applicant pointed to the combination that they consider to be a practical application. The 

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 3, 10, and 17, the Examiner has considered the Applicant’s arguments and finds them persuasive. The rejection is withdrawn.
Regarding the indefiniteness rejection of Claims 15-20, the Applicant has amended the claims to overcome the basis of rejection.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or afforded by the present RCE. 

	
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Miyazawa (U.S. Pre-Grant Patent Publication No. 2016/0133012) which discloses a system that determines an elapsed time for medical scans.
Jun (U.S. Pre-Grant Patent Publication No. 2015/0181629) which discloses monitoring acquisition of patient data.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626